PER CURIAM.
Charles Sturgeon (Husband) appeals from a judgment entered on April 24,1997 against him and in favor of Elaine Sturgeon (Wife) by Commissioner Victoria McKee. That judgment (1) granted Wife’s motion for attorney’s fees on appeal to be paid to her by Husband, and (2) denied Husband’s motion for disbursement to him of the remainder of the funds which had been placed in the registry of the court from the execution sale of his house.
The judgment of April 24,1997 was signed “Victoria McKee, Commissioner.” It was neither counter-signed nor endorsed by a Circuit Judge or by an Associate Circuit Judge. Commissioner McKee herself, of course, is not a judge selected for office in accordance with and authorized to exercise judicial power by Article V of the Missouri Constitution.
It follows that the order of April 24, 1997 signed by Commissioner McKee and denominated “Judgment” is not a final, appealable judgment and this appeal must therefore be dismissed for lack of jurisdiction. Slay v. Slay, Gray v. Gray, Bell v. Bell, 965 S.W.2d 845 (Mo. banc 1998).
Accordingly, the appeal is dismissed.